' didates for local office are not
: CAMPAIGN CONTRIBUTIONS. Can d t
§tlet}:i:c;:iiob§SMinn. Stat. § 211A.13 (Supp. 1993) from transfemng funds to other candidates

for local office.

627e
(Cr. Ref. 627g)

.'

lugggt é, 1994

Michael O. Freeman _
Hennepin County Attomey
C-2000 Govemrnent Center
Minneapolis, MN 55487

Dear Mr. Freernan:

In your letter to Attorney General Hubert H. Humprey III, you present substantially the
following:

FACTS

The Minnesota legislature enacted campaign finance reform legislation
during the 1993 session. As part of this legislation, Minn. Stat. Chap. 211A was

amended to include a new section, codified at Minn. Stat. §211A.13
(Supp. 1993):

A candidate for political subdivision office must not accept contributions
from the principal campaign committee of a candidate as defined in section
lOA.Ol, subdivision 5. A candidate for political subdivision office must
not make contributions to a principal campaign committee. unless the

contribution is made from the personal funds of the candidate for political
subdivision office.

The first sentence of Section 211A.13 appears to prohibit candidates for
political subdivision office from accepting contributions only from Minn. Stat.
§ lOA.Ol, subd. 5 candidates’ principal campaign committees. However the
second sentence does not expressly limit its prohibition to contribution to
"principal campaign committee[s]" of any particular class of "candidates. "

You then ask substantially the following:
QUESTI()N
ls Section 211A.13 intended to limit candidates for local office from

contribution to all principal campaign committees or only the principal campaign
committees of Chapters lOA candidates?

Michael O. Freeman
Page 2
Auoust l, 1994

OPIN!ON
It is our view that the prohibition of Section 211A.l3 is limited to transfers between
candidates for political subdivision office and the principal campaign committees of candidates
as defined in Minn. Stat. § lOA.Ol, subd. 5 (1992). According to Minn. Stat. § 645.08, when

construing statutes:

(1) Words and phrases are construed according to rules of grammar and
according to their common and approved usage; but technical words and phrases
and such others as have acquired a special meaning, or are defined in this
chapter, are construed according to such special meaning of their detinition;

(3) General words are construed to be restricted in their meaning by
preceding particular words;

It does not appear that the term "principal campaign committee" has any particular
common and approved usage in society at large, or was used by the legislature in
section 211A.13 any generic sense. Rather it appears that the term was intended as a term of
art whose "special meaning" must be gleaned from other sources. The term is not defined in
chapter leA, except insofar as its use is limited in the first sentence of Section 211A.13 to
chapter lOA candidates Nor is it used in other sections of chapter 211A which deals with
candidates for election to local offices.1 Thus there is no indication that the legislature used
the term in any belief that it had particular meaning as applied to local candidates generally.
Rather, in virtually all other places in general law2 where the term is used unambiguously, its
meaning is confined to committees for candidates covered by Minn. Stat. ch. 10A.

Minn. Stat. § 10A.19, subd. 1 (Supp. 1993) provides:

Subdivision l. No candidate shall accept contributions from any source,
other than self, in aggregate in excess of SIOO or accept a public subsidy unless
the candidate designates and causes to be formed a MRBL£§IBM
committee for each office sought. A candidate may not authorize, designate, or

 

1. Sections 211A.01-211A.054 and 211A.07 only, also apply to candidates for congressional
office. E Minn. Stat. § 211A.01, subd. 4.

2. As you note, Minn. Stat. ch. 383B does employ the term in several sections. However,

that chapter codifies special legislation applicable to Hennepin County. g discussion
below.

Michael O. Freeman
Page 3
Auqust l, 1994

cause to be formed any other political committee bearing the candidate’s name or
title or otherwise operating under the direct or indirect control of the candidate.
However, a candidate may be involved in the direct or indirect control of a party
unit as defined in section 10.275, subdivision 3.

Id_. (Emphasis added.)

"Candidate" for purposes of chapter lOA is defined as:

an individual who seeks nomination or election to any statewide or
legislative office for which reporting is not required under federal laws. The
term candidate shall also include an individual who seeks nomination or election
to supreme court, court of appeals, or district court judgeships of the state.

Minn. Stat. § lOA.Ol, subd. 5 (1992).3 There appears no comparable requirement or
reference to "principal campaign committees " in chapter 211A or other general statutes dealing
specifically with local election campaigns.4 Thus, it appears that, as a general proposition,
candidates for local elected offices might or might not choose to utilize a single or principal
campaign committee. In such circumstances, we perceive no reason why the legislature would
intend to prohibit local candidates from contributing to the campaign of another local candidate
M if he or she has established a "principal campaign committee. "

We are aware that Minn. Stat. §383B.045 (1992) require each "candidate" for local
offices in Hennepin County to designate a “principal campaign committee." However, that
section only applies to local governments within Hennepin County. If the legislature had
intended to impose a particular restriction upon candidates for local offices only in Hennepin
County, it is much more likely that such restrictions would have been imposed within the

context of Minn. Stat. ch. 383B relating to Hennepin County rather than in general law

pertaining to all counties.

 

3. See also Minn. Stat. §290.06, subd. 23 (1992) which provides for refunds of_ certain
contributions to "candidates" who are tequired, int£ a_l_ig, to have designated a single or
principal campaign committee. § par. (b)(3). The definition of "candidate" for that
purpose as well is limited to offices defined in chapter 10A. E; par. (C)-

4. The term does appear in section 211B_04 (1992) dealing with disclaimers required on
campaign literature of candidates for both state and local offices. However, the_reference
to disclaimers by principal campaign committees is followed by a form of disclaimer for a
person or committee "other than a principal campaign committee. "

Michael O. Freeman
Page 4
Auqust 1, 1994

Thus, it seems most likely that, in prohibiting candidates for local office from
contributing funds to a "principal campaign committee," the legislature intended that the terms
be given the same meaning as that used in the first sentence of the section.

Acceptance of that meaning will also avoid an inconsistency which would result if the

section were read to permit local campaigns to receive contributions from other local

 

candidates’ comrnittees, but forbid other local candidates from making the same contribution.5
This construction is further supported by reading section 211A.13 in conjunction with
section 10A.27, subd. 9(c) (Supp. 1993) which was enacted in the same chapter as section
211A.13.6 That paragraph provides that:

(c) A candidate or the treasurer of a candidate’s principal campaign
committee shall not accept a contribution from a candidate for political
subdivision office, unless the contribution is from the personal funds of the
candidate for political subdivision office. A candidate or the treasurer of a
candidate’s principal campaign committee shall not make a contribution from the
principal campaign committee to a candidate for political subdivision office.

This paragraph would appear intended as the mirror image of section 211A.13; both
prohibiting transfers between candidates for local office and the campaigns of candidates for
state offices. Note also that in this paragraph, as well as in other provisions of chapter 318,
article 2, the term "principal campaign committee" is used only when referring to chapter lOA

candidates and not when referring to a "candidate for political subdivision office. "

 

5. §§ Minn. Stat. § 645.17(1) (presumption against absurd result.)
6_ S_ee_ Act of May 20, 1993, ch. 318, art. 2, §§ 28,47, 1993 Minn. Laws pp. 1895, 1902.

Michael O. Freeman
Page 5
Auqust 1, 1994

For these reasons, it is our opinion that Minn. Stat. § 211A.13 (1992) prohibits transfers
of funds between candidates for local office and principal campaign committees of chapter 10A

candidates but, does not address transfers between candidates for political subdivision office or

their campaign committees

Best regards,

HUBERT H. HUMPHREY III
Attorney General ~

KENNETH E. RASCHKE, JR.
Assistant Attorney General

KERZ SI'rascexO